Case: 09-50843 Document: 00511323451 Page: 1 Date Filed: 12/16/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 16, 2010
                                     No. 09-50843
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

GARY WAYNE URUBEK,

                                                   Defendant-Appellant.


                    Appeal from the United States District Court
                         for the Western District of Texas
                                 No. 6:09-CR-60-1




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Gary Urubek has moved for leave to
withdraw and has filed briefs in accordance with Anders v. California, 386 U.S.
738 (1967). Urubek has not filed a response. Our independent review of the rec-
ord and counsel’s briefs discloses no nonfrivolous issue for appeal. Accordingly,
the motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.